Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. 
In response to Examiner’s communication on 10/26/2021, Applicant Request for Continuation Examination on 1/10/2022. Amended Claims 1, 10 ,18. Cancelled 20. Added 21.


Claims 1-19, 21 are now pending in this application and have been examined. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered. 




	
Response to Amendment
Applicant's amendments to claims 1, 10 ,18 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. 

Applicant's amendments to Claims 1, 10 ,18 are not sufficient to overcome the prior art rejections set forth in the previous action.



Response to Arguments – 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. 

Applicant submits, “...the claimed feature "predicating a cause and a degree of a severity of the issue by sending a survey to members of the project and determining the cause and degree of the severity of the issue by integrating an analysis across responses to the survey" includes a practical application that solves a technical problem in that art for proper issue identification via surveys. Indeed, the invention goes beyond merely organizing human activity by requiring analysis of a survey completed by users to more accurately determine an issue...” Examiner respectfully disagrees.

While Applicant’s amendments advances prosecution, Applicant’s amendments do not integrate the abstract ideas into a practical application, Since, the amendment “... predicating a cause and a degree of a severity of the issue by sending a survey to members of the project and determining the cause and degree of the severity of the issue by integrating an analysis across responses to the survey...” is directed to a mental process and organizing human activities under Step2A Prong1. The additional elements beyond the abstract ideas do not integrated into a practical application under the second prong of Step 2A. Since, under the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer, performing extra solution activities, therefore do not provide a technical solution to a technical problem. 




Response to Arguments – Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. 


Applicant submits, “... Cantor in view of Hegazi does not teach or suggest "predicating a cause and a degree of a severity of the issue by sending a survey to members of the project and predicting the cause and the degree of the severity of the issue by integrating an analysis across responses from the members to the survey", as recited in exemplary claim 1.  Cantor in paragraph [0139] merely teaches that "[t]he patterns that are diagnosed can be independent or they may be related. In this particular case, the second pattern is the cause of the first one. But they may not be related, e.g., there may be different problems going on in the project. A user may verify whether that is the case". Indeed, Cantor merely teaches that a problem is identified from a pattern and a user can verify the pattern after it is identified. The user input is not used at all to identify the issue (problem).  On the other hand, in an exemplary embodiment of the claimed invention, a survey can be automatically created about applicability and cause and related details for each possible cause and submit to related staff. The survey can be fulfilled in e-mail, a web application such as business process management, case management software, etc. Survey responses can be analyzed automatically. The cause or degree of severity can be determined as the most likely cause by integrating across responses (e.g., weighted voting method, summation and average method, etc.) (e.g., see Application at paragraph [0023]). Thereby, a more accurate cause and more accurate degree of the severity of the issue can be determined from a survey submitted to users and analyzed for responses across all the results of the surveys. This inventive step of the claimed invention is non-obvious from the generic problem found in Cantor based on patterns. Hegazi does not cure the deficiencies of Cantor. Therefore, the Applicant submits that there are elements of the claimed invention that are not taught or suggested by the prior art of record. Therefore, the Examiner is respectfully requested to withdraw this rejection.....” Examiner respectfully disagrees. 



predicating a cause and a degree of a severity of the issue by ... a survey to members of the project and predicting the cause and the degree of the severity of the issue by integrating an analysis across responses from the members to the survey; (in at least [0049] Severity: The severity of any problem that may be represented by a task; [0139] The patterns that are diagnosed can be independent or they may be related. In this particular case, the second pattern is the cause of the first one. But they may not be related, e.g., there may be different problems going on in the project. [0152]  Different patterns may be associated with different kinds of detailed information, e.g., number of times rescheduled, or amount of time past due, or degree of increased risk, or amount of scope creep, etc. [0184] a technical lead sees the problem. He knows why this happened: two of his team members were pulled off during that previous iteration to address a customer critical situation in support, and two other team members had taken a vacation due to the holidays. As a result, Plan Item 7, which should have just finished in the iteration that just completed, is now running late. This is what has endangered Plan Items 8 and 9, as they depend on plan item 7. Because all of the team is back working on this project again full time, the critical situation is finished and no other vacation is planned, the technical lead also knows the team is going to put in an overtime in the next few weeks to catch up. So he is certain that this was just a one-time anomaly, and that App K's delivery date really is not in trouble. However, the data does not show this yet; the data suggests that the release date is in jeopardy. [0170] Expert assessment may incorporate user insights, in a principled way, into predictions of on-time completion when the users know something that will eventually be visible, but is not yet visible. For instance, a user may be enabled to contribute knowledge, which is not yet visible to the prediction methodologies of the present disclosure, but which could affect predictions that would be made if the information is known, and to incorporate this information safely into predictions. Thus, a method may enable users to specify information they know, in a form that can be incorporated into the prediction algorithm, to validate user-specified information, and also to synthesize both automatically gathered information and user-specified information to produce predictions, diagnoses, and what-if analyses. [0176] An expert assessment may comprise one or more such pieces of information. Users can combine pieces of information into a single expert assessment. They may also offer rationales for why they believe they are correct in their assessment. [0177] The expert assessment may be saved (made persistent). An existing what-if scenario can also be “promoted” to an expert assessment by saving it as an expert assessment. A user can choose to apply one or more saved expert assessments, to their own view of GUI and/or to the views that others see. [0185] The technical lead needs to make his expert knowledge visible. So he opens the expert assessment part of a GUI dashboard. He first creates an event annotation on the burndown graph, which indicates that the iteration that just closed had a “one-time reduced team capacity” event. He puts in an explanation for why he believes this. Anyone else who looks at the dashboard will see this event annotation and understand that an unusual event happened. Then, in the expert assessment section, he creates new expert assessment and indicates in it that although the team's velocity recently has been just 4, which is quite low, he is expecting that it will increase to 20 for the upcoming iteration, due to the overtime the team will put in to catch up. In the subsequent iterations, he indicates that he expects the velocity to drop back down to 14, where it had been previously, before the problematic last iteration. [0186] So he has just quantified his knowledge of what happened, and he quantified the expected impact of that knowledge on the project going forward. He can share this expert assessment with his team. They have the ability to click a button to say that they agree or disagree with it. They believe this is a correct assessment, so they agree. [0187] When people agree with the expert assessment, it is applied to their view of the project, so the technical lead and the team now see that the probability of on-time completion with his expert assessment would be 80%. [0188] The technical lead can share his expert assessment with other people, but he does not himself have permission to make his expert assessment the default for everyone who is looking at this project's dashboard. So he submits it upward to the program manager, who also agrees with it and she submits it to the executive who is in charge, and who does have the authority then to make the default view. The executive agrees and promotes the expert assessment to the default view. Because the team lead has quantified his knowledge and its projected impact on the project, the expert assessment methodology can automatically check and verify to see whether his quantified knowledge is true as more information comes in.)
Although implied, Cantor does not expressly disclose the following limitations, which however, are taught by Hegazi,
… by sending a survey to members of the project and … the cause … of the issue by integrating an analysis across responses from the members to the survey; (in at least [0080] The proposed framework will combine email, internet-based telephony, and visualization tools into a single framework to send and receive activities' information so that the project schedule can be automatically updated, as-built information recorded, and corrective actions facilitated. The framework is illustrated in FIG. 10. [0082] To identify possible site events related to each activity, an in-depth survey of construction experts will be conducted to obtain information about the progress tracking needs for each activity and to identify the best approach(es) for tracking site information; the appropriate frequency for tracking each activity; and the effective method of documenting the activity events. The survey will be carried out on two phases: Phase I to Identify possible site events, and Phase II to generate and revise various progress tracking scenarios. [0085] Data Analysis: Once the survey responses are received, the data will be analyzed. After all the activity's data is collected, an extensive analysis will be carried out to identify the logical flow of tracking information for each activity and to generate scenarios of possible daily events. For example, two sample information flow scenarios for daily events in pavement construction are shown in FIG. 11. [0086] Phase II Survey: After compiling possible tracking scenarios and their suggested data collection scenarios, a second survey will be carried out to verify the practicality of the proposed tracking flow and to indicate changes. The scenarios can be discussed during interviews in order to define the best flow to be used for each communication tool (email, phone, SMS, etc.). During these interviews, the final flowchart for each activity (or group of activities) will be finalized for integration into the proposed site information collection system. The call flow diagram shown in FIG. 12 is an example of a set of questions that can be programmed in a voice call, email, etc. for obtaining complete site information from supervisory personnel about a pavement construction work.

    PNG
    media_image1.png
    578
    451
    media_image1.png
    Greyscale
)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Cantor by, …tracking of the progress of scheduled tasks, and for schedule optimization of projects using a heuristic method. In an embodiment, the method comprises: starting the time-cost trade-off (TCT) process by resetting project activities to their cheapest options with the longest project duration; while in any TCT cycle all critical activities are not crashed, selecting and crashing the cheapest critical activities one-by-one to reduce the project's critical path; when in any TCT cycle all critical project activities are crashed, then crashing the cheapest non-critical activities one-by-one; performing a constrained resource scheduling (CRS) analysis at the end of each TCT cycle to meet project resource limits and provide at least one feasible solution for a project duration that does not violate project resource limits; saving the best solution with cheapest total cost from any cycle; and performing a time-cost trade-off (TCT) analysis within each cycle to consider all costs. In another aspect, there is disclosed a system and method for collecting data for schedule optimization, selecting an eligible project activity for which a progress update is required, and obtaining contact information for a user device associated with the project activity; initiating contact with the user device to request a progress update collecting from the user device required progress information for the project activity; and updating progress information for the project activity based on the progress update collected from the user device...Starting from the initial schedule of 13 days (top part of FIG. 4), which is the cheapest but longest project duration, the application of the proposed method to the case study is shown in FIG. 6. The solution involved three TCT cycles, where three sequential steps are carried out within each cycle: (a) the resource allocation (CRS) is cleared (i.e., start delays are put to zeroes); (b) select the cheapest activity to be crashed, thus incrementally decreasing project duration; and (c) applying CRS to resolve the resource over allocation associated with current schedule. Since the last step may extend project duration beyond the deadline, the process then repeats the cycle until the lowest-cost project duration that meets resource limits is arrived at or no more activity crashing can be done. Since the process takes into account the liquidated damages for delays beyond the deadline and also the bonus for early completion, minimizing total project cost becomes a good quantitative measure to be used as a stop criterion for the process...Following the above process for the case study, the decisions associated with the three steps a, b, and c of each cycle are circled in FIG. 6, and the resulting changes to the schedule are shown. In cycle 1, when activity B is crashed, the project duration remains 13 then extended to 15 after CRS is applied. In cycle 2, activity D was also crashed (activity B is still crashed), thus the project duration becomes 10, which is extended to 12 after CRS is applied. In cycle 3, the project duration reduces to 8 days after crashing activity C, afterwards extended to 10 after applying CRS. At this stage, both deadline and resource limits are met...., as taught by Hegazi, with a reasonable expectation of success if arriving at the , …to improve the tracking of site information, the present disclosure proposes a voice/visual approach for communicating among project participants and collecting daily site information...improved genetic algorithm to consider time constraints, renewable resource constraints, and cost constraints...provide the ability to generate fast good solutions...may improve the overall result...improving the likelihood of getting a better solution faster... to improve the performance of the proposed procedure and its application, including: extensive testing on real-life projects; using the results of the proposed heuristic approach as an initial solution to GA optimization models; experimenting with the algorithm in a multi-project setting; experimenting with the algorithm for project control and corrective action purposes; and experimenting with multi-skilled resources to improve the results....Any improvement in its performance therefore will have a significant economic impact...to improve data collection for delay analysis purposes...to improve resource management and be compatible with the daily progress recording... to improve collaboration and greatly enhance work productivity in construction, which can be replicated in other domains...provides timely data for decision making, which can lead to better productivity and fewer disputes...to better understand activities' progress tracking needs...collecting timely and accurate site information is essential for assessing project performance, deciding corrective actions, and documenting as-built details...to help meet deadlines or to resolve both deadline and resource constraints...to meet both deadline and resource limits concurrently...This intertwined approach is logical, fast, and provides a set of feasible project durations that do not violate resource limits..., as recited in Hegazi.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 


“A ... information analysis method, the method comprising: 
identifying, based on analysis using a model run over an artifact repository, that an issue exists or is likely to emerge in a project plan of a project based on a predicted deviation between data extracted from a project input compared with a project trajectory; 
predicating a cause and a degree of a severity of the issue by sending a survey to members of the project and predicting the cause and the degree of the severity of the issue by integrating an analysis across responses from the members to the survey; 
determining a solution option to resolve the issue and an impact of the solution option with respect to a function and a cost of an implementation of the solution option; 
implementing the solution option to adjust the project plan to ameliorate the issue and return to the project trajectory; and 
determining a second solution option to resolve the issue when the implementation of the solution option takes longer than a predetermined amount of time to return the project plan to the project trajectory.”

Analyzing under Step 2A, Prong 1:
The limitations regarding, …identifying, based on analysis using a model run over an artifact repository, that an issue exists or is likely to emerge in a project plan of a project based on a predicted deviation between data extracted from a project input compared with a project trajectory; predicating a cause and a degree of a severity of the issue by sending a survey to members of the project and predicting the cause and the degree of the severity of the issue by integrating an analysis across responses from the members to the survey; determining a solution option to resolve the issue and an impact of the solution option with respect to a function and a cost of an implementation of the solution option; implementing the solution option to adjust the project plan to ameliorate the issue and return to the project trajectory; and determining a second solution option to resolve the issue when the implementation of the solution option takes longer than a predetermined amount of time to return the project plan to the project trajectory…, under the broadest reasonable interpretation, may be interpreted to include a human reasonably, … implementing the solution option to adjust the project plan to ameliorate the issue and return to the project trajectory; and …, and a human reasonably using their mind to, …identifying, based on analysis using a model run over an artifact repository, that an issue exists or is likely to emerge in a project plan of a project based on a predicted deviation between data extracted from a project input compared with a project trajectory; predicating a cause and a degree of a severity of the issue by sending a survey to members of the project and predicting the cause and the degree of the severity of the issue by integrating an analysis across responses from the members to the survey; determining a solution option to resolve the issue and an impact of the solution option with respect to a function and a cost of an implementation of the solution option;…determining a second solution option to resolve the issue when the implementation of the solution option takes longer than a predetermined amount of time to return the project plan to the project trajectory...; therefore, the claims are directed to a mental process. 

The limitations regarding, …identifying, based on analysis using a model run over an artifact repository, that an issue exists or is likely to emerge in a project plan of a project based on a predicted deviation between data extracted from a project input compared with a project trajectory...predicating a cause and a degree of a severity of the issue by sending a survey to members of the project and predicting the cause and the degree of the severity of the issue by integrating an analysis across responses from the members to the survey...determining a solution option to resolve the issue and an impact of the solution option with respect to a function and a cost of an implementation of the solution option...implementing the solution option to adjust the project plan to ameliorate the issue and return to the project trajectory...determining a second solution option to resolve the issue when the implementation of the solution option takes longer than a predetermined amount of time to return the project plan to the project trajectory, under the broadest reasonable interpretation, may be interpreted to be managing projects including human and human schedule, which is managing personal behavior or relationships or interactions between people; additionally, project management and to resolve the issue and an impact of the solution option with respect to a function and a cost of an implementation of the solution option, under  is, fundamental economic principles or practices (i.e. mitigating risk) and commercial or legal interactions (i.e. contract/agreement to return project to trajectory), therefore, the claims are directed to organizing human activities. 

Further, identifying, based on analysis using a model run over an artifact repository...determining a solution option to resolve the issue and an impact of the solution option with respect to a function and a cost of an implementation of the solution option...implementing the solution option to adjust the project plan to ameliorate the issue and return to the project trajectory..., under the broadest reasonable interpretation, are directed to mathematical concepts.

Accordingly, the claims are directed to a mental process, mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 10, 18: computer-implemented, computer program product for project management, the computer program product comprising a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to, project management system, the system comprising: a processor; and a memory, the memory storing instructions to cause the processor to
Claim 2, 5: via machine learning
Claim 9, 20: cloud-computing environment, 

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the identifying…, implementing…sending a survey..., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – identifying…sending a survey..., data output – implementing….


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least [0036]    a training method of automated decision (i.e., automatically implementing the solution option) can be utilized by, for example, a bootstrap technique where a supervisor or industry/company expert best-practices are used to determine decision, a historical activity technique by data mining methods are applied to historical PM activity to determine some components of the model (e.g., types of causes, possible resolutions, likelihood of success , etc.), and a historical activity method where data mining models are created based on traces collected during Cognitive PM (CPM) activity monitoring or interaction with team for root cause assessment. Sample inputs include project status, communication cues, and correlated completion-time assessment of risk. Personal project-team models are created with respect to communication cues vs. issues, and completion pattern vs. issues. It is noted that the historical activity technique requires expert input to refine the catalog of project/action categories and determine specific execution process, e.g., resolution actions and plan revision [0056]    A cloud computing environment is service oriented with a focus on statelessness, low coupling, modularity, and semantic interoperability. At the heart of cloud computing is an infrastructure comprising a network of interconnected nodes. [0057]    Referring now to FIG. 3, a schematic of an example of a cloud computing node is shown. Cloud computing node 10 is only one example of a suitable node and is not intended to suggest any limitation as to the scope of use or functionality of embodiments of the invention described herein. Regardless, cloud computing node 10 is capable of being implemented and/or performing any of the functionality set forth herein [0058]   Although cloud computing node 10 is depicted as a computer system/server 12, it is understood to be operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop circuits, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or circuits, and the like. [0059]    Computer system/server 12 may be described in the general context of computer system-executable instructions, such as program modules, being executed by a computer system. Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks or implement particular abstract data types. Computer system/server 12 may be practiced in distributed cloud computing environments where tasks are performed by remote processing circuits that are linked through a communications network. In a distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage circuits.  [0060]    Referring again to FIG 3, computer system/server 12 is shown in the form of a general-purpose computing circuit. The components of computer system/server 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor 16 [0061]   Bus 18 represents one or more of any of several types of bus structures, including a memory bus or memory controller, a peripheral bus, an accelerated graphics port, and a processor or local bus using any of a variety of bus architectures. By way of example, and not limitation, such architectures include Industry Standard Architecture (ISA) bus, Micro Channel Architecture (MCA) bus, Enhanced ISA (EISA) bus, Video Electronics Standards Association (VESA) local bus, and Peripheral Component Interconnects (PCI) bus. [0062]    Computer system/server 12 typically includes a variety of computer system readable media. Such media may be any available media that is accessible by computer system/server 12, and it includes both volatile and non-volatile media, removable and non-removable media. [0063]    System memory 28 can include computer system readable media in the form of volatile memory, such as random access memory (RAM) 30 and/or cache memory 32. Computer system/server 12 may further include other removable/non-removable, volatile/non-volatile computer system storage media. By way of example only, storage system 34 can be provided for reading from and writing to a non-removable, non-volatile magnetic media (not shown and typically called a "hard drive"). Although not shown, a magnetic disk drive for reading from and writing to a removable, non-volatile magnetic disk (e.g., a "floppy disk"), and an optical disk drive for reading from or writing to a removable, non-volatile optical disk such as a CD-ROM, DVD-ROM or other optical media can be provided. In such instances, each can be connected to bus 18 by one or more data media interfaces. As will be further depicted and described below, memory 28 may include at least one program product having a set (e.g., at least one) of program modules that are configured to carry out the functions of embodiments of the invention. [0064]    Program/utility 40, having a set (at least one) of program modules 42, may be stored in memory 28 by way of example, and not limitation, as well as an operating system, one or more application programs, other program modules, and program data. Each of the operating system, one or more application programs, other program modules, and program data or some combination thereof, may include an implementation of a networking environment. Program modules 42 generally carry out the functions and/or methodologies of embodiments of the invention as described herein. [0065]   Computer system/server 12 may also communicate with one or more external circuits 14 such as a keyboard, a pointing circuit, a display 24, etc.; one or more circuits that enable a user to interact with computer system/server 12; and/or any circuits (e.g., network card, modem, etc.) that enable computer system/server 12 to communicate with one or more other computing circuits.( Such communication can occur via Input/Output 1/O) interfaces 22. Still yet, computer system/server 12 can communicate with one or more networks such as a local area network (LAN), a general wide area network (WAN), and/or a public network (e.g., the Internet) via network adapter 20. As depicted, network adapter 20 communicates with the other components of computer system/server 12 via bus 18. It should be understood that although not shown, other hardware and/or software components could be used in conjunction with computer system/server 12. Examples, include, but are not limited to: microcode, circuit drivers, redundant processing units, external disk drive arrays, RAID systems, tape drives, and data archival storage systems, etc. [0066]   Referring now to FIG. 4, illustrative cloud computing environment 50 is depicted. As shown, cloud computing environment 50 comprises one or more cloud computing nodes 10 with which local computing circuits used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C, and/or automobile computer system 54N may communicate. Nodes 10 may communicate with one another. They may be grouped (not shown) physically or virtually, in one or more networks, such as Private, Community, Public, or Hybrid clouds as described hereinabove, or a combination thereof. This allows cloud computing environment 50 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing circuit. It is understood that the types of computing circuits 54A- N shown in FIG. 4 are intended to be illustrative only and that computing nodes 10 and cloud computing environment 50 can communicate with any type of computerized circuit over any type of network and/or network addressable connection (e.g., using a web browser). [0067]    Referring now to FIG. 5, a set of functional abstraction layers provided by cloud computing environment 50 (FIG. 4) is shown. It should be understood in advance that the components, layers, and functions shown in FIG. 5 are intended to be illustrative only and embodiments of the invention are not limited thereto. As depicted, the following layers and corresponding functions are provided:  [0068] Hardware and software layer 60 includes hardware and software components. Examples of hardware components include: mainframes 61; RISC (Reduced Instruction Set Computer) architecture based servers 62; servers 63; blade servers 64; storage circuits 65; and networks and networking components 66. In some embodiments, software components include network application server software 67 and database software 68. [0069] Virtualization layer 70 provides an abstraction layer from which the following examples of virtual entities may be provided: virtual servers 71; virtual storage 72; virtual networks 73, including virtual private networks; virtual applications and operating systems 74; and virtual clients 75  [0072]    The descriptions of the various embodiments of the present invention have been presented for purposes of illustration, but are not intended to be exhaustive or limited to the embodiments disclosed. Many modifications and variations will be apparent to those of ordinary skill in the art without departing from the scope and spirit of the described embodiments. The terminology used herein was chosen to best explain the principles of the embodiments, the practical application or technical improvement over technologies found in the marketplace, or to enable others of ordinary skill in the art to understand the embodiments disclosed herein.

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there claims 1-19, 21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.









Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19, 21, are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20130325763A1 to Cantor, (hereinafter referred to as “Cantor”) in view of US Patent Publication to US20140032255A1 to Hegazi, (hereinafter referred to as “Hegazi”)

As per Claim 1, Cantor teaches: (Currently Amended) A computer-implemented information analysis method, the method comprising: 
identifying, based on analysis using a model run over an artifact repository, that an issue exists or is likely to emerge in a project plan of a project based on a predicted deviation between data extracted from a project input compared with a project trajectory; (in at least [0034] FIG. 1, an input for project estimation prediction may include a representation of a set of completed tasks 102, if any, belonging to the project to be estimated and a set of attributes associated to those tasks. [0075] The task estimator 108 of the present disclosure may consider other kinds of information in addition to task attributes. Such other information may be received as input. For instance, the information input to the methodology of the present disclosure and considered in the learning may include information derived or computed from one or more task attributes. The information input to the method and considered in learning may also include information about the history of the task, including the history of changes to the values of task attributes, further including the absolute and relative sequence, timing, frequency, and other measures, properties, and/or patterns of the history of changes to these attribute values. The information about the history of changes to the values of task attributes may include information such as the number of times that a task has been rescheduled, the number of times that a task has been considered completed and then considered not completed, the number of times that the owner of a task has changed, and/or the number of times that any other specific attribute or relationship has changed, among others. [0100] the Machine Learner trains on project history to build a work effort predictor; Monte Carlo Simulation is used to simulate likely project completion schedules. The methodology of the present disclosure for predicting the likelihood of on-time delivery as a probability distribution over possible delivery dates in one embodiment is adaptive, for example, the methodology continuously updates its predictions as new evidence becomes available [0109] A graphical user interface (GUI) of the present disclosure in one embodiment may provide for a risk trend graph that may show a variance as direct measure of schedule risk. The GUI may also provide for a composite graph showing relationship between different pieces of information with respect to each other and how the relationships between those pieces change over time. T [0202] FIG. 12, the middle chart labeled “Delivery Date Risk Trend” 1212 shows how the predicted “Likelihood of Delivery” has changed over time. As the timeline of the project progresses, a methodology of the present disclosure calculates predictions of completion dates based on information available at the time and those predictions are stored. The “Delivery Date Risk Trend” chart 1212 maps those predictions over time to show how those predictions have changed. )
predicating a cause and a degree of a severity of the issue by ... a survey to members of the project and predicting the cause and the degree of the severity of the issue by integrating an analysis across responses from the members to the survey; (in at least [0049] Severity: The severity of any problem that may be represented by a task; [0139] The patterns that are diagnosed can be independent or they may be related. In this particular case, the second pattern is the cause of the first one. But they may not be related, e.g., there may be different problems going on in the project. [0152]  Different patterns may be associated with different kinds of detailed information, e.g., number of times rescheduled, or amount of time past due, or degree of increased risk, or amount of scope creep, etc. [0184] a technical lead sees the problem. He knows why this happened: two of his team members were pulled off during that previous iteration to address a customer critical situation in support, and two other team members had taken a vacation due to the holidays. As a result, Plan Item 7, which should have just finished in the iteration that just completed, is now running late. This is what has endangered Plan Items 8 and 9, as they depend on plan item 7. Because all of the team is back working on this project again full time, the critical situation is finished and no other vacation is planned, the technical lead also knows the team is going to put in an overtime in the next few weeks to catch up. So he is certain that this was just a one-time anomaly, and that App K's delivery date really is not in trouble. However, the data does not show this yet; the data suggests that the release date is in jeopardy. [0170] Expert assessment may incorporate user insights, in a principled way, into predictions of on-time completion when the users know something that will eventually be visible, but is not yet visible. For instance, a user may be enabled to contribute knowledge, which is not yet visible to the prediction methodologies of the present disclosure, but which could affect predictions that would be made if the information is known, and to incorporate this information safely into predictions. Thus, a method may enable users to specify information they know, in a form that can be incorporated into the prediction algorithm, to validate user-specified information, and also to synthesize both automatically gathered information and user-specified information to produce predictions, diagnoses, and what-if analyses. [0176] An expert assessment may comprise one or more such pieces of information. Users can combine pieces of information into a single expert assessment. They may also offer rationales for why they believe they are correct in their assessment. [0177] The expert assessment may be saved (made persistent). An existing what-if scenario can also be “promoted” to an expert assessment by saving it as an expert assessment. A user can choose to apply one or more saved expert assessments, to their own view of GUI and/or to the views that others see. [0185] The technical lead needs to make his expert knowledge visible. So he opens the expert assessment part of a GUI dashboard. He first creates an event annotation on the burndown graph, which indicates that the iteration that just closed had a “one-time reduced team capacity” event. He puts in an explanation for why he believes this. Anyone else who looks at the dashboard will see this event annotation and understand that an unusual event happened. Then, in the expert assessment section, he creates new expert assessment and indicates in it that although the team's velocity recently has been just 4, which is quite low, he is expecting that it will increase to 20 for the upcoming iteration, due to the overtime the team will put in to catch up. In the subsequent iterations, he indicates that he expects the velocity to drop back down to 14, where it had been previously, before the problematic last iteration. [0186] So he has just quantified his knowledge of what happened, and he quantified the expected impact of that knowledge on the project going forward. He can share this expert assessment with his team. They have the ability to click a button to say that they agree or disagree with it. They believe this is a correct assessment, so they agree. [0187] When people agree with the expert assessment, it is applied to their view of the project, so the technical lead and the team now see that the probability of on-time completion with his expert assessment would be 80%. [0188] The technical lead can share his expert assessment with other people, but he does not himself have permission to make his expert assessment the default for everyone who is looking at this project's dashboard. So he submits it upward to the program manager, who also agrees with it and she submits it to the executive who is in charge, and who does have the authority then to make the default view. The executive agrees and promotes the expert assessment to the default view. Because the team lead has quantified his knowledge and its projected impact on the project, the expert assessment methodology can automatically check and verify to see whether his quantified knowledge is true as more information comes in.)
determining a solution option to resolve the issue and an impact of the solution option with respect to a function and a cost of an implementation of the solution option; (in at least [0106] the probability distribution of completion time for the project may be determined by repeating random sampling of scheduling and assigning of the unfinished tasks to team members (or workers) subject to the resources and scheduling constraints [0126] The plan items burn down at a rate. The graphical user interface of the present disclosure may allow a user to zoom in then and look at the plan items as they are burning down, e.g., as shown in FIG. 10. If a plan item's work is burning down at a reasonable rate, there is no danger, and the graphics might show such indication, e.g., as green color. If it is running late or is already overdue, an indication may be shown in it that this was the due date and now it is overdue by some amount, indicating danger or lateness. [0128] FIG. 9 shows a “cone” going forward from the current date. This represents the most likely outcomes possible, the best outcomes possible, and the worst outcomes possible for delivery, which provides a predictive range of dates for delivery, illustrating the likelihood that the different plan items will deliver during that range of time. [0153] the next thing to do, now that they know what is gone wrong, is to try to find a workable solution. To do that, they may use the “what-if” analysis, e.g., shown in the dashboard (shown in FIG. 9) (i.e. determining a solution option to resolve the issue and an impact of the solution option) [0154] What-if analysis in one embodiment of the present disclosure may simulate the effects of changing a predefined set of parameters on the predictions of delivery date distributions. A set of parameters that can be manipulated for What-If analysis may include, but is not limited to: delivery date by providing a specific data, team velocity by providing a change amount to the current team velocity, scope by deleting, adding or modifying scope commitments in the form of plan items, and other parameters. (i.e. with respect to a function and a cost of an implementation of the solution option) [0166] The manager also sees that Plan Item 5 is estimated as 12 weeks, 15 weeks or 21 weeks in best case, expected case and worst case. She knows at this point that they are going to cut Plan Item 5's scope significantly and not do all of the work for it that they planned to do because it is too complex. [0168] She reduces those estimates as well, and clicks the apply button. And now she sees the probability of on-time delivery is 72%. This is in her comfort zone and within her organization's process guidelines for risk management. She and the development team agree this is a viable technical solution.)
implementing the solution option to adjust the project plan to ameliorate the issue and return to the project trajectory; and (in at least [0158] user chooses (iv) to globally commit the what-if exploration as an expert assessment then all parameter changes may be committed globally (e.g., visible to all users) to the globally shared state such that any changes in the predictions, newly detected patterns and notifications will surface in the GUI view of all users. [0168] She reduces those estimates as well, and clicks the apply button. And now she sees the probability of on-time delivery is 72%. This is in her comfort zone and within her organization's process guidelines for risk management. She and the development team agree this is a viable technical solution. [0181] the program manager's intervention has put the team back on track.)
determining a second solution option to resolve the issue when the implementation of the solution option ... a predetermined amount of time to return the project plan to the project trajectory. (in at least [0094] Combining the machine learning based task effort prediction with Monte Carlo simulation provides the flow of the overall algorithm shown in FIG. 6. A machine learner 602 trains (builds) a model based on the available data, e.g., completed tasks, as a training set. A set of uncompleted tasks 604 is input to the built model. Applying the built model to the set of uncompleted tasks produces tasks with a predicted effort distribution 606. A project completion predictor such as a simulator 608 (e.g., Monte Carlo simulator) uses the predicted task effort distribution 606 for each uncompleted task to produce a completion time (delivery date) distribution 610 for the set of all the uncompleted tasks. [0097] One way for users to estimate task effort and to capture the uncertainty they may have regarding the level of effort is through the use of three values: a best case, an expected case and a worst case estimate. From these three values a triangular distribution of the effort may be derived as shown in FIG. 7. [0098] If user estimates are unreliable, they will quickly be overcome by learned estimates as actual task completion time data becomes available for the machine learner. Conversely, if evidence suggests that user estimates are reliable, they will continue to form the basis of task effort prediction in the machine models.)

Although implied, Cantor does not expressly disclose the following limitations, which however, are taught by Hegazi,
… by sending a survey to members of the project and … the cause … of the issue by integrating an analysis across responses from the members to the survey; (in at least [0080] The proposed framework will combine email, internet-based telephony, and visualization tools into a single framework to send and receive activities' information so that the project schedule can be automatically updated, as-built information recorded, and corrective actions facilitated. The framework is illustrated in FIG. 10. [0082] To identify possible site events related to each activity, an in-depth survey of construction experts will be conducted to obtain information about the progress tracking needs for each activity and to identify the best approach(es) for tracking site information; the appropriate frequency for tracking each activity; and the effective method of documenting the activity events. The survey will be carried out on two phases: Phase I to Identify possible site events, and Phase II to generate and revise various progress tracking scenarios. [0085] Data Analysis: Once the survey responses are received, the data will be analyzed. After all the activity's data is collected, an extensive analysis will be carried out to identify the logical flow of tracking information for each activity and to generate scenarios of possible daily events. For example, two sample information flow scenarios for daily events in pavement construction are shown in FIG. 11. [0086] Phase II Survey: After compiling possible tracking scenarios and their suggested data collection scenarios, a second survey will be carried out to verify the practicality of the proposed tracking flow and to indicate changes. The scenarios can be discussed during interviews in order to define the best flow to be used for each communication tool (email, phone, SMS, etc.). During these interviews, the final flowchart for each activity (or group of activities) will be finalized for integration into the proposed site information collection system. The call flow diagram shown in FIG. 12 is an example of a set of questions that can be programmed in a voice call, email, etc. for obtaining complete site information from supervisory personnel about a pavement construction work.

    PNG
    media_image1.png
    578
    451
    media_image1.png
    Greyscale
)
determining a second solution option to resolve the issue when the implementation of the solution option takes longer than a predetermined amount of time to return the project plan to the project trajectory (in at least [0051] the quality of the TCT solution is dependent on the values used in the solution set. For example, solution 1 in FIG. 2 is better than solution 2 since it meets the deadline with a cheaper total cost [0063] Starting from the initial schedule of 13 days (top part of FIG. 4), which is the cheapest but longest project duration, the application of the proposed method to the case study is shown in FIG. 6. The solution involved three TCT cycles, where three sequential steps are carried out within each cycle: (a) the resource allocation (CRS) is cleared (i.e., start delays are put to zeroes); (b) select the cheapest activity to be crashed, thus incrementally decreasing project duration; and (c) applying CRS to resolve the resource over allocation associated with current schedule. Since the last step may extend project duration beyond the deadline, the process then repeats the cycle until the lowest-cost project duration that meets resource limits is arrived at or no more activity crashing can be done. Since the process takes into account the liquidated damages for delays beyond the deadline and also the bonus for early completion, minimizing total project cost becomes a good quantitative measure to be used as a stop criterion for the process. [0064] Following the above process for the case study, the decisions associated with the three steps a, b, and c of each cycle are circled in FIG. 6, and the resulting changes to the schedule are shown. In cycle 1, when activity B is crashed, the project duration remains 13 then extended to 15 after CRS is applied. In cycle 2, activity D was also crashed (activity B is still crashed), thus the project duration becomes 10, which is extended to 12 after CRS is applied. In cycle 3, the project duration reduces to 8 days after crashing activity C, afterwards extended to 10 after applying CRS. At this stage, both deadline and resource limits are met)
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Cantor by, …tracking of the progress of scheduled tasks, and for schedule optimization of projects using a heuristic method. In an embodiment, the method comprises: starting the time-cost trade-off (TCT) process by resetting project activities to their cheapest options with the longest project duration; while in any TCT cycle all critical activities are not crashed, selecting and crashing the cheapest critical activities one-by-one to reduce the project's critical path; when in any TCT cycle all critical project activities are crashed, then crashing the cheapest non-critical activities one-by-one; performing a constrained resource scheduling (CRS) analysis at the end of each TCT cycle to meet project resource limits and provide at least one feasible solution for a project duration that does not violate project resource limits; saving the best solution with cheapest total cost from any cycle; and performing a time-cost trade-off (TCT) analysis within each cycle to consider all costs. In another aspect, there is disclosed a system and method for collecting data for schedule optimization, selecting an eligible project activity for which a progress update is required, and obtaining contact information for a user device associated with the project activity; initiating contact with the user device to request a progress update collecting from the user device required progress information for the project activity; and updating progress information for the project activity based on the progress update collected from the user device...Starting from the initial schedule of 13 days (top part of FIG. 4), which is the cheapest but longest project duration, the application of the proposed method to the case study is shown in FIG. 6. The solution involved three TCT cycles, where three sequential steps are carried out within each cycle: (a) the resource allocation (CRS) is cleared (i.e., start delays are put to zeroes); (b) select the cheapest activity to be crashed, thus incrementally decreasing project duration; and (c) applying CRS to resolve the resource over allocation associated with current schedule. Since the last step may extend project duration beyond the deadline, the process then repeats the cycle until the lowest-cost project duration that meets resource limits is arrived at or no more activity crashing can be done. Since the process takes into account the liquidated damages for delays beyond the deadline and also the bonus for early completion, minimizing total project cost becomes a good quantitative measure to be used as a stop criterion for the process...Following the above process for the case study, the decisions associated with the three steps a, b, and c of each cycle are circled in FIG. 6, and the resulting changes to the schedule are shown. In cycle 1, when activity B is crashed, the project duration remains 13 then extended to 15 after CRS is applied. In cycle 2, activity D was also crashed (activity B is still crashed), thus the project duration becomes 10, which is extended to 12 after CRS is applied. In cycle 3, the project duration reduces to 8 days after crashing activity C, afterwards extended to 10 after applying CRS. At this stage, both deadline and resource limits are met...., as taught by Hegazi, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Cantor with the motivation of, …to improve the tracking of site information, the present disclosure proposes a voice/visual approach for communicating among project participants and collecting daily site information...improved genetic algorithm to consider time constraints, renewable resource constraints, and cost constraints...provide the ability to generate fast good solutions...may improve the overall result...improving the likelihood of getting a better solution faster... to improve the performance of the proposed procedure and its application, including: extensive testing on real-life projects; using the results of the proposed heuristic approach as an initial solution to GA optimization models; experimenting with the algorithm in a multi-project setting; experimenting with the algorithm for project control and corrective action purposes; and experimenting with multi-skilled resources to improve the results....Any improvement in its performance therefore will have a significant economic impact...to improve data collection for delay analysis purposes...to improve resource management and be compatible with the daily progress recording... to improve collaboration and greatly enhance work productivity in construction, which can be replicated in other domains...provides timely data for decision making, which can lead to better productivity and fewer disputes...to better understand activities' progress tracking needs...collecting timely and accurate site information is essential for assessing project performance, deciding corrective actions, and documenting as-built details...to help meet deadlines or to resolve both deadline and resource constraints...to meet both deadline and resource limits concurrently...This intertwined approach is logical, fast, and provides a set of feasible project durations that do not violate resource limits..., as recited in Hegazi.

 As per Claim 2, Cantor teaches: (Currently Amended) The computer-implemented method of claim 1, further comprising 
monitoring a performance of the solution option to learn a corrective action to decrease a time between the implementation of the solution option and a return to the project trajectory, and (in at least [0108] If there are problems, diagnoses of those problems may be performed as soon as possible to determine the next steps that should be taken to get the work back on schedule. A “what-if” analysis of the present disclosure may evaluate different alternative strategies for handling the issue (e.g., current problem), and getting the project back on schedule. [0154] what-if analysis in one embodiment of the present disclosure may simulate the effects of changing a predefined set of parameters on the predictions of delivery date distributions. [0155] include surfacing the new results of re-computations (the what-if exploration) to a user, for example, using the GUI. The method may further include offering the user a choice to (i) save the what-if exploration, (ii) discard it, (iii) continue with another what-if exploration, or (iv) globally commit as an expert assessment. If the user chooses (i) to continue with another what-if exploration, the steps may be repeated. [0161] One knob may be to change the expected team velocity, e.g., the rate at which the team is burning down work
wherein the second solution option is calculated via machine learning based on the solution option.  (in at least [0094] Combining the machine learning based task effort prediction with Monte Carlo simulation provides the flow of the overall algorithm shown in FIG. 6. A machine learner 602 trains (builds) a model based on the available data, e.g., completed tasks, as a training set. A set of uncompleted tasks 604 is input to the built model. Applying the built model to the set of uncompleted tasks produces tasks with a predicted effort distribution 606. A project completion predictor such as a simulator 608 (e.g., Monte Carlo simulator) uses the predicted task effort distribution 606 for each uncompleted task to produce a completion time (delivery date) distribution 610 for the set of all the uncompleted tasks. [0097] One way for users to estimate task effort and to capture the uncertainty they may have regarding the level of effort is through the use of three values: a best case, an expected case and a worst case estimate. From these three values a triangular distribution of the effort may be derived as shown in FIG. 7. [0098] If user estimates are unreliable, they will quickly be overcome by learned estimates as actual task completion time data becomes available for the machine learner. Conversely, if evidence suggests that user estimates are reliable, they will continue to form the basis of task effort prediction in the machine models.)


As per Claim 3, Cantor teaches: (Original) The computer-implemented method of claim 1, wherein the determining determines the solution option by: 
matching causes, a project type, and a project activity with prior solution patterns; and (in at least [0034] An unfinished task 104, for example, may have attributes (shown at 106) such as the type, the owner, an initial estimate for completion, a due date, a priority status, and other such characteristics. [0108] producing and delivering a project, e.g., software system, on time [0132] a diagnosis methodology may be provided to determine a problem that might be the cause that prevents a timely completion, for example, in the above example scenario, what has gone wrong…Problem diagnosis in one embodiment of the present disclosure may leverage historical information. Issues may be diagnosed that are putting a project at risk for not delivering its commitments on time. Guidance may be provided into remediation actions that may help put the project back on track for delivering on time. The problem diagnosis in one embodiment of the present disclosure may discover patterns from data and also identify what has been done previously and how well it has worked. [0139] The patterns that are diagnosed can be independent or they may be related. In this particular case, the second pattern is the cause of the first one. But they may not be related, e.g., there may be different problems going on in the project. [0145] identifies, the pattern description may also indicate historical context: how often has that pattern been seen in the past; what have the consequences been when it was seen in the past; what actions were taken to address it previously and what were their outcomes; and how often is this pattern currently being seen across the portfolio.)
evaluating the solution options for the prior solution patterns and determine related project plan solution options.  (in at least [0145] identifies, the pattern description may also indicate historical context: how often has that pattern been seen in the past; what have the consequences been when it was seen in the past; what actions were taken to address it previously and what were their outcomes; and how often is this pattern currently being seen across the portfolio.))


As per Claim 4, Cantor teaches: (Original) The computer-implemented method of claim 1, wherein the implementing implements the solution option by: 
adjusting parameters in the project plan;  (in at least [0161]  FIG. 9, a GUI in the present disclosure may present in the “what-if” analysis section, different “knobs” or another user interface, that a user can turn or operate on. One knob may be to change the expected team velocity, e.g., the rate at which the team is burning down work.)
adjusting a staffing for the project; and (in at least [0162] the program manager can choose to put additional personnel onto this project to help it get back on schedule. The manager may then figure out how the addition of those people is going to affect the team's velocity
modifying deliverables in the project, wherein the implementing further disseminates the solution option to individuals in the project affected by the solution option.  (in at least [0082] The sized tasks can then be assigned, for example, using any existing job scheduling algorithm. For example, a simple list scheduling algorithm that maintains a ready queue of tasks (i.e., task that either have no dependents or whose dependents have already been assigned) may be used. If a ready task has an owner specified, it will be assigned to that owner. Otherwise, it will be assigned to a randomly chosen developer. After a task has been assigned, other tasks it depends on can be marked ready (unless they have other dependencies). The result of the simulation step is one schedule with one possible delivery date as shown in FIG. 3. For instance, a scheduler 302 receives as input a set of tasks 304 and produces a schedule of assignments and delivery date 306. [0167] she changes that estimate to be smaller. And she then reduces the estimates of two of its dependent plan items, 7 and 9, both of which can now have smaller scope because they no longer need to include functionality that was specifically required for Plan Item 4, as it is now out of scope.)


As per Claim 5, Cantor teaches: (Previously Presented) The computer-implemented method of claim 1, 
wherein the monitoring learns the corrective action by testing a plurality of different solution options from the solution option to determine if a different solution option can improve the project trajectory, and wherein the different solution option comprises the, second solution option that is learned via machine learning.  (in at least [0083] After n simulation steps, the MC simulation has built n schedules leading to n possible delivery times. Plotting these n delivery dates over time produces a delivery date distribution, as illustrated in FIG. 4. For example, a random sampler 406 of a simulator 402 receives a set of tasks with estimated effort distribution 404 as input, simulates n schedule completion times 408. A distribution builder 410 builds completion time distribution 412. [0094] Combining the machine learning based task effort prediction with Monte Carlo simulation provides the flow of the overall algorithm shown in FIG. 6. A machine learner 602 trains (builds) a model based on the available data, e.g., completed tasks, as a training set. A set of uncompleted tasks 604 is input to the built model. Applying the built model to the set of uncompleted tasks produces tasks with a predicted effort distribution 606. A project completion predictor such as a simulator 608 (e.g., Monte Carlo simulator) uses the predicted task effort distribution 606 for each uncompleted task to produce a completion time (delivery date) distribution 610 for the set of all the uncompleted tasks. [0094] Combining the machine learning based task effort prediction with Monte Carlo simulation provides the flow of the overall algorithm shown in FIG. 6. A machine learner 602 trains (builds) a model based on the available data, e.g., completed tasks, as a training set. A set of uncompleted tasks 604 is input to the built model. Applying the built model to the set of uncompleted tasks produces tasks with a predicted effort distribution 606. A project completion predictor such as a simulator 608 (e.g., Monte Carlo simulator) uses the predicted task effort distribution 606 for each uncompleted task to produce a completion time (delivery date) distribution 610 for the set of all the uncompleted tasks. [0097] One way for users to estimate task effort and to capture the uncertainty they may have regarding the level of effort is through the use of three values: a best case, an expected case and a worst case estimate. From these three values a triangular distribution of the effort may be derived as shown in FIG. 7. [0098] If user estimates are unreliable, they will quickly be overcome by learned estimates as actual task completion time data becomes available for the machine learner. Conversely, if evidence suggests that user estimates are reliable, they will continue to form the basis of task effort prediction in the machine models [0165] the program manager is going to use this capability to identify pieces of work that she can take out of scope for this release to improve its chances of delivering on time.)


As per Claim 6, Cantor teaches: (Original)  The computer-implemented method of claim 1, 
wherein the identifying automates identification of the issue using a cognitive model for a qualification of an issue situation. (in at least [0166] The manager also sees that Plan Item 5 is estimated as 12 weeks, 15 weeks or 21 weeks in best case, expected case and worst case. She knows at this point that they are going to cut Plan Item 5's scope significantly and not do all of the work for it that they planned to do because it is too complex. [0167] So she changes that estimate to be smaller. And she then reduces the estimates of two of its dependent plan items, 7 and 9, both of which can now have smaller scope because they no longer need to include functionality that was specifically required for Plan Item 4, as it is now out of scope. [0168] She reduces those estimates as well, and clicks the apply button. And now she sees the probability of on-time delivery is 72%. This is in her comfort zone and within her organization's process guidelines for risk management. She and the development team agree this is a viable technical solution. [0170] enable users to specify information they know, in a form that can be incorporated into the prediction algorithm, to validate user-specified information, and also to synthesize both automatically gathered information and user-specified information to produce predictions, diagnoses, and what-if analyses.)


As per Claim 7, Cantor teaches: (Original) The computer-implemented method of claim 1, 
wherein the predicating discovers the cause and the degree of severity of the issue using a cognitive model to trim a scope and a domain- specific question and answer model for a project manager to answer to qualify a most-likely cause of the issue. (in at least [0150]  the program manager gets involved and discusses the situation with the technical lead. They determine that Plan Item 5 represents a much more significant feature than had been anticipated. They decide that they will need to take action to get back on schedule because they really do not have time to finish Plan Item 5 as it was originally planned, plus all the remaining work, given what they now know of how much larger its scope is and how much time remains. [0165] the program manager is going to use this capability to identify pieces of work that she can take out of scope for this release to improve its chances of delivering on time. In looking at the dashboard, she sees that the most critically endangered piece of work is Plan Item 4, which is the furthest out dependent of Plan Item 5. It also turns out that the business case for plan item 4 is not very strong, so it is a good candidate for omission. She can deselect Plan Item 4 and click the apply button, and then she discovers that the probability of on-time completion has increased to 55%. The manager also sees that Plan Item 5 is estimated as 12 weeks, 15 weeks or 21 weeks in best case, expected case and worst case. She knows at this point that they are going to cut Plan Item 5's scope significantly and not do all of the work for it that they planned to do because it is too complex. [0167] So she changes that estimate to be smaller. And she then reduces the estimates of two of its dependent plan items, 7 and 9, both of which can now have smaller scope because they no longer need to include functionality that was specifically required for Plan Item 4, as it is now out of scope. [0168] She reduces those estimates as well, and clicks the apply button. And now she sees the probability of on-time delivery is 72%. This is in her comfort zone and within her organization's process guidelines for risk management. She and the development team agree this is a viable technical solution.)


As per Claim 8, Cantor teaches: (Original) The computer-implemented method of claim 1, 
wherein the solution option eliminates the issue using a cognitive model for cause resolution and action patterns with automated execution and tracking of the impact. (in at least [0049] the task attributes provided as input and used for learning may include… Resolution: A representation of the way in which a task has been completed, if completed Resolution date: The date on which a resolution was achieved for the task; Severity: The severity of any problem that may be represented by a task; [0107] provide for problem diagnosis, what-if-analysis, expert assessment, and a graphical user interface for allowing a user to interact in discovering the probability, diagnosis, what-if-analysis, and expert assessment. For instance, in case it is predicted that a project might not complete on time, aspects of the present disclosure may include providing for alternatives for bringing the project back in track for completion on time, how to do so, which tasks or aspects of the project might need to be sacrificed to do so, and other alternatives. Diagnostic patterns may be analyzed and provided to explain why the procedure is not working properly and other reasons as to why the completion time would not be met, for example, so that a user may take remedial procedures such as changing the governance of an organization, and such that the problem is not repeated again. This analysis may be partially based on information about the estimates and the likelihood of certain tasks taking certain lengths of time as well as experience with how those estimates have gone in the past. [0151] The following illustrates example patterns that may be identified in the present disclosure for diagnoses, for instance, as issues that threaten on-time delivery…Reduced scope due to dropped item: Reduced scope of work due to one or more eliminated items. [0159] comparing the effects of a multitude of alternative next steps that a development team can take in order to progress a development project. The next steps may be actions to remediate a currently present issue or problem in the development project, or they may be potential actions to improve the productivity of the development team. [0181] consider that the program manager's intervention has put the team back on track. They stayed that way through the end of the second milestone. At the end of the first iteration of the third milestone, though, the dashboard is showing some new problems in the top part, the global health assessment (e.g., see FIG. 9). It can be seen that the project only has a 52% chance of delivering. Consider that it is now the end of December, and it is within a month of the feature freeze date, so very little risk (uncertainty) should remain at this point. [0186] So he has just quantified his knowledge of what happened, and he quantified the expected impact of that knowledge on the project going forward. He can share this expert assessment with his team. They have the ability to click a button to say that they agree or disagree with it. They believe this is a correct assessment, so they agree.)


As per Claim 9, Cantor teaches: (Original)  The method of claim 1, 
embodied in a cloud-computing environment. (in at least [0207] Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the processing system shown in FIG. 18 may include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like.)





As per Claim 21, Cantor teaches:  (New) The computer-implemented method of claim 1, 
wherein the project input is extracted from an input from a project manager and the project input is run through the model to determine a finish date based on the project input, (in at least [0082] The input to the work schedule simulation may be refined as a set of tasks along with effort distributions for each task. Building a schedule out of tasks whose duration is specified by a distribution may be accomplished through the use of Monte Carlo (MC) simulation. MC simulation randomly explores a set of schedules in n simulation steps (say n=10,000). During each simulation step, one schedule is built out of the available tasks. First, the available tasks are sized by randomly selecting a completion effort according to the task's effort distribution. The sized tasks can then be assigned, for example, using any existing job scheduling algorithm. For example, a simple list scheduling algorithm that maintains a ready queue of tasks (i.e., task that either have no dependents or whose dependents have already been assigned) may be used. If a ready task has an owner specified, it will be assigned to that owner. Otherwise, it will be assigned to a randomly chosen developer. After a task has been assigned, other tasks it depends on can be marked ready (unless they have other dependencies). The result of the simulation step is one schedule with one possible delivery date as shown in FIG. 3. For instance, a scheduler 302 receives as input a set of tasks 304 and produces a schedule of assignments and delivery date 306.) 
wherein the predicted deviation is measured from an expected finish date to the finish date, and (in at least [0077] FIG. 2 shows an example probability distribution over a range of dates (approximately January 15 through February 20). At any date, the area under the probability distribution up to that date indicates the likelihood of delivering by that date. For example, the curve shows 72% likelihood that the project will deliver by February 1st, its planned delivery date, since the area under the curve up to February 1 is 72% of the total area. Conversely, there is a 28% chance that the project will be late. [0097] estimate task effort and to capture the uncertainty they may have regarding the level of effort is through the use of three values: a best case, an expected case and a worst case estimate. From these three values a triangular distribution of the effort may be derived as shown in FIG. 7.)
wherein the issue being likely to emerge is computed based on the analysis using the model according to a specific event occurring leading to the predicted deviation being likely to occur by comparing the specific event to past data leading to a deviation. (in at least [0107]  predict the probability that a development project will complete on time. Other aspects of the present disclosure may provide for problem diagnosis, what-if-analysis, expert assessment, and a graphical user interface for allowing a user to interact in discovering the probability, diagnosis, what-if-analysis, and expert assessment. For instance, in case it is predicted that a project might not complete on time, aspects of the present disclosure may include providing for alternatives for bringing the project back in track for completion on time, how to do so, which tasks or aspects of the project might need to be sacrificed to do so, and other alternatives. Diagnostic patterns may be analyzed and provided to explain why the procedure is not working properly and other reasons as to why the completion time would not be met, for example, so that a user may take remedial procedures such as changing the governance of an organization, and such that the problem is not repeated again. This analysis may be partially based on information about the estimates and the likelihood of certain tasks taking certain lengths of time as well as experience with how those estimates have gone in the past. [0114] a check in the dashboard (e.g., FIG. 9) may show that the project is going well. For example, in the top part of the dashboard is a section that gives insight into the overall likelihood of on-time delivery and how it has been trending historically. A status indicator may include the Gaussian curve in the upper left, labeled Likelihood of Shipping on Time. It shows the cumulative probability of delivering on or before the ship date of June 1st. In this example, it shows that there is a 91% chance that they will deliver on time, and a 9% chance that they may deliver late. [0132] to determine a problem that might be the cause that prevents a timely completion, for example, in the above example scenario, what has gone wrong. Problem diagnosis in one embodiment of the present disclosure may leverage historical information. Issues may be diagnosed that are putting a project at risk for not delivering its commitments on time. Guidance may be provided into remediation actions that may help put the project back on track for delivering on time. [0133] diagnosing issues may comprise gathering historic and current development data, e.g., including sets of work items with work item attributes. A catalog of patterns may be obtained. A pattern describes a particular constellation in the development data, one that either exists at a discrete point in time or one that arises over time. For example, the continual arrival of new work items is a pattern that manifests itself over time. The rescheduling of a work items to a later point in time such as a later iteration (i.e., delay of a work item) is a pattern that arises at the time of the reschedule. For each pattern, there exists a data measure and an analysis routine capable of detecting the presence of the pattern in a given data set. For example, for the continual arrival of new work pattern, the associated metric and analysis routine would process work items to detect newly added items in order to track them over time. The associated analysis routine is specific to the pattern and is designed as part of the definition of a pattern. [0135] guidance into remediation of issues may be provided, for example, in the issuing of the notification. For example, issuing a notification to a user may include providing a description of the identified pattern to the user, providing an explanation (e.g., visual via a GUI) of where in the data the pattern was identified, providing guidance that is associated with the identified pattern on how to remediate, providing historic information about past instances of the pattern in different contexts along with information about the outcomes for each instance [0159]  a method may be provided for comparing the effects of a multitude of alternative next steps that a development team can take in order to progress a development project. The next steps may be actions to remediate a currently present issue or problem in the development project, or they may be potential actions to improve the productivity of the development team [0160] what-if analysis may be performed to save a multitude of what-if explorations and a handle for each what-if exploration may be obtained. Various aspects may be compared among all saved what-if explorations by retrieving the saved what-if scenarios using the obtained handles. [0162] the program manager can choose to put additional personnel onto this project to help it get back on schedule. The manager may then figure out how the addition of those people is going to affect the team's velocity. The manager then can enter into the “override” field what she expects, e.g., that the new velocity will be 14 story points per iteration. When she clicks the apply button, the likelihood of on-time completion may be recomputed and shown in the top part. The program manager might see that this increase in velocity would increase the probability of on-time delivery to 45%. This prediction may be better, but it might not be high enough to consider it by itself to be a workable solution, as the team would still be more likely to fail than succeed.)


As per Claim 10-17 and 18-19 for a computer program product (see at least Cantor [0008]) and a system (see at least Cantor [0007]), respectively, substantially recite the subject matter of Claim 1-9 and are rejected based on the same reasoning and rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623